Citation Nr: 1042560	
Decision Date: 11/12/10    Archive Date: 11/24/10

DOCKET NO.  09-05 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for psoriasis, to include 
claimed as secondary to service-connected PTSD, for purposes of 
accrued benefits.

2.  Entitlement to service connection for liver disease, to 
include claimed as secondary to Methotrexate prescribed for 
treatment of psoriasis, for purposes of accrued benefits.

3.  Entitlement to service connection for the cause of the 
Veteran's death.

4.  Entitlement to Dependency and Indemnity Compensation (DIC) 
under 38 U.S.C.A. § 1318.

5.  Entitlement to special monthly compensation based on the need 
for regular aid and attendance, for purposes of accrued benefits.

REPRESENTATION

Appellant represented by:	Lisa A. Lee, Attorney at Law


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The Veteran served on active duty from August 1968 to August 
1970.  His awards and decorations include a Combat Infantryman 
Badge and a Purple Heart.  He died in September 2007 and the 
appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) 
from an April 2008 decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Nashville, Tennessee which denied 
all of the claims listed on the title page of this decision.  

The claim of entitlement to special monthly compensation based on 
the need for regular aid and attendance, for purposes of accrued 
benefits, is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's psoriasis is due to his active service.

2.  The evidence of record shows that the Veteran's liver 
disorder, diagnosed as cirrhosis, was proximately due to the 
medication Methotrexate, used to treat service-connected 
psoriasis.   

3.  The Veteran died in September 2007.  The primary cause of 
death listed on the Veteran's death certificate was cardiac 
arrest, due to advanced cirrhosis, a service-connected condition.  

4.  The claim for entitlement to DIC under 38 U.S.C.A. § 1318 is 
moot.


CONCLUSIONS OF LAW

1.  With application of the doubt, the criteria for service 
connection for psoriasis for purposes of accrued benefits have 
been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.1000 (2010).

2.  The criteria for a grant of service connection for a liver 
disorder, for purposes of accrued benefits have been met.  38 
U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. §§ 3.310, 3.1000 (2010).

3.  The Veteran's service-connected liver disorder was a 
principal cause of his death.  38 U.S.C.A. §§ 101(16), 1110, 1310 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.312(b) (2010).

4.  The claim for entitlement to DIC benefits pursuant to 38 
U.S.C.A. § 1318 is dismissed.  38 U.S.C.A. § 1318 (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.22 (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

Since the Board is granting the accrued benefits claims as well 
as the cause of death claim, there is no need to discuss in 
detail whether there has been compliance with the notice and duty 
to assist provisions of the VCAA because even if, for the sake of 
argument, there has not been, this is inconsequential and, 
therefore, at most harmless error.  See 38 C.F.R. § 20.1102.  In 
addition, since the Board is granting the service connection for 
the cause of the Veteran's death, the issue of the appellant's 
entitlement to DIC benefits under the provisions of 38 U.S.C.A. § 
1318 is moot and will be formally dismissed herein.  

Accrued Benefits Claims - Generally

The appellant is the Veteran's spouse, who has filed an 
application for accrued benefits within one year after the date 
of the Veteran's death.  Thus, she filed a timely application for 
accrued benefits.  38 U.S.C.A. § 5121(c); 38 C.F.R. § 3.1000(c).

Upon the death of a Veteran, periodic monetary benefits to which 
he or she was entitled, on the basis of evidence in the file at 
the date of death (accrued benefits) and due and unpaid for a 
period of not more than two years prior to death, may be paid to 
a surviving spouse.  38 U.S.C.A. § 5121(a); 38 C.F.R. § 
3.1000(a).  The statute has been amended by repealing the 2-year 
limit on accrued benefits such that a Veteran's survivor may 
receive the full amount of the award for accrued benefits.  
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 104, 117 
Stat. 2651 (Dec. 16, 2003).  The amended statutory provision 
applies to deaths occurring on or after the date of enactment of 
the Act, or December 16, 2003, such as this case.

VA amended 38 C.F.R. § 3.1000, effective January 29, 2007, to 
ensure consistency with section 104 of the Veterans Benefits Act 
of 2003 and the amended 38 U.S.C.A. § 5121, with respect to 
payment of certain accrued benefits upon the death of a 
beneficiary.  See 71 Fed. Reg. 78,368-78,369 (Dec. 29, 2006); 71 
Fed. Reg. 37,027- 37,031 (June 29, 2006) (Proposed Rules).  In 
this case, 38 C.F.R. § 3.1000 as amended is applicable to the 
appellant's claim.

With respect to the amended version of 38 C.F.R. § 3.1000, the 
changes include amending the definition of "[e]vidence in the 
file at date of death" in 38 C.F.R. § 3.1000(d)(4).  This has 
been altered to include "evidence in VA's possession on or before 
the date of the beneficiary's death, even if such evidence was 
not physically located in the VA claims folder on or before the 
date of death, in support of a claim for VA benefits pending on 
the date of death."  Id.

Furthermore, VA has concluded in reading 38 U.S.C.A. §§ 5101 and 
5121 together that, in order for a surviving spouse to be 
entitled to accrued benefits, the Veteran must have had a claim 
pending at the time of his death for such benefits or else be 
entitled to them under an existing rating or decision.  As part 
of the amended 38 C.F.R. § 3.1000, a new 38 C.F.R. § 3.1000(d)(5) 
has been added.  Under this provision, a claim for VA benefits 
pending on the date of death means a claim "filed" with VA that 
had not been finally adjudicated by VA on or before the date of 
death.  See e.g., Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 
1998) (38 U.S.C.A. § 5101(a) is a clause of general applicability 
and mandates that a claim must be filed in order for any type of 
benefit to accrue or be paid.).

 Service Connection Claims - Generally

Generally, in order to prevail on the issue of service 
connection, there must be (1) evidence of a current disability; 
(2) medical evidence, or in certain circumstances, lay evidence 
of in-service occurrence or aggravation of a disease or injury; 
and (3) evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in line of 
duty in the active military, naval, or air service.  38 U.S.C.A. 
§ 1110.  That an injury or disease occurred in service is not 
enough; there must be chronic disability resulting from that 
injury or disease. If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding of 
chronicity.  38 C.F.R. § 3.303(b).  Service connection may also 
be granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in service.  
38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  Continuity 
of symptomatology is required only where the condition noted 
during service is not, in fact, shown to be chronic, or where the 
diagnosis of chronicity may be legitimately questioned. When the 
fact of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support the 
claim.  38 C.F.R. § 3.303(b) (2009).  In addition, service 
connection may be granted for any disease diagnosed after service 
when all the evidence establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d) (2010).

Service connection shall be granted to a veteran if the veteran 
served 90 days or more during a war period or after December 31, 
1946 or had peacetime service on or after January 1, 1947, and 
conditions including cirrhosis of the liver, although not 
otherwise established as incurred in or aggravated by service, 
are manifested to a compensable degree within one year following 
the requisite service.  38 C.F.R. §§ 3.307, 3.309 (2010).

Additionally, a veteran who, during active military, naval, or 
air service, served in the Republic of Vietnam during the Vietnam 
era shall be presumed to have been exposed during such service to 
an herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 C.F.R. § 3.307(a)(6)(iii).  If a veteran 
was exposed to an herbicide agent during active military, naval, 
or air service, certain enumerated diseases shall be service 
connected if the requirements of 38 U.S.C.A. § 1116, 38 C.F.R. 
§ 3.307(a)(6)(iii) are met, even though there is no record of 
such disease during service, provided further that the rebuttable 
presumption provisions of 38 U.S.C.A. § 1113; 38 C.F.R. § 
3.307(d) are also satisfied.  38 C.F.R. § 3.309(e).

In addition to the presumptive regulations, a veteran may 
establish service connection based on exposure to Agent Orange 
with proof of actual direct causation.  See Stefl v. Nicholson, 
21 Vet. App. 120 (2007) (holding that the availability of 
presumptive service connection for some conditions based on 
exposure to Agent Orange does not preclude direct service 
connection for other conditions based on exposure to Agent 
Orange); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994); Brock v. 
Brown, 10 Vet. App. 155 (1997).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for rejecting 
any evidence favorable to the claimant.  See Masors v. Derwinski, 
2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 
(1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not 
accorded to each piece of evidence contained in the record; every 
item of evidence does not have the same probative value.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the benefit of the doubt shall be given to the claimant.  
38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding 
service origin, such doubt will be resolved in the favor of the 
claimant. Reasonable doubt is doubt which exists because of an 
approximate balance of positive and negative evidence which does 
not satisfactorily prove or disprove the claim.  38 C.F.R. § 
3.102.  The question is whether the evidence supports the claim 
or is in relative equipoise, with the claimant prevailing in 
either event, or whether a fair preponderance of the evidence is 
against the claim, in which event the claim must be denied.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-54 (1990).

Factual Background

The factual background relating to the service connection claims 
for psoriasis and a liver disorder will be presented together, as 
these claims have intertwined components.

The service treatment records (STRs) reflect that there was no 
clinical abnormality of the skin or liver upon enlistment 
examination of May 1968.  In August 1969, the Veteran was wounded 
in a firefight, sustaining fragment wounds to the cheek and back, 
with no artery or nerve involvement.  A Purple Heart was awarded 
while the Veteran was hospitalized.  In December 1969, the 
Veteran was treated for an abscess on the right heel which was 
cleaned and dressed after pus was drained.  Antibiotics were 
prescribed.  In April 1970, the Veteran was seen for foot 
calluses, described as being very bad in three places.  The 
Veteran was given instructions for trimming them at that time.  
The June 1970 separation examination revealed no abnormality of 
the liver, but clinical evaluation of the skin was abnormal due 
to a finding of tinea versicolor.  The feet were evaluated as 
normal.

A VA examination was conducted in November 1970.  The appellant 
complained of calluses on his feet which he stated gave him 
trouble, and also related that he had a skin fungus.  Upon 
general medical examination, there was no enlargement of the 
liver.  A plantar callus of hyperkeratosis on the lateral surface 
of the great toes was shown.  He was also referred to the 
dermatology clinic where the examiner noted that there was tinea 
versicolor with a positive KOH (potassium oxide).  

By rating action dated in December 1970, service connection was 
established for disabilities which included tinea versicolor of 
the back; plantar calluses with hyperkeratosis of the great toes; 
and residuals of an old shrapnel wound of the left cheek and 
shoulder.

Private medical records of Dr. R. C. reflect that from April to 
November 1973, the Veteran was treated for psoriasis vulgaris 
affecting the scalp, elbow, knees, ankles, and genitalia for 
which various topical medications and/or treatment was 
prescribed.  In a January 1974 record, it was noted that he had a 
six-month eruption on his body where he had broken out very badly 
on his scalp, chest, back, arms and legs.  It was noted that the 
Veteran had a severe case of psoriasis for which Methotrexate was 
prescribed.  Private clinical records indicate that he was 
continued on Methotrexate through July 1977.  In appears that 
Methotrexate may have been discontinued in August 1977, at which 
time the Veteran was hospitalized for GI bleeding.  Final 
diagnoses included duodenal ulcer; psoriasis and thrombocytopenia 
with splenomegaly and hepaotomegaly secondary to Methotrexate.  

The file contains a private medical report of Dr. T. F. G, Jr., 
dated in February 1989.  The doctor stated that the Veteran's 
skin was severely affected by psoriasis with thick, confluent 
plaques involving essentially the entire body, when he was first 
examined by him in November 1977.  The doctor indicated that this 
condition was treated with various methods from 1977 to 1984, but 
never completely healed.  In 1984, the Veteran purchased an 
ultra-violet apparatus for home treatment, with reasonable 
success.  The doctor indicated that since that time, he had seen 
the Veteran less frequently, but that when last examined in 
August 1987, the Veteran still had lesions on the elbows, knees, 
scalp, feet and hands.  A second statement was provided by Dr. T. 
F. G, Jr. in April 1989, indicated that the Veteran had chronic 
wide-spread psoriasis with severe cracking and scaling of the 
feet.

Lay statements from the Veteran's wife, brother-in-law, and a 
friend, were received in 1992, all of whom attested to their 
knowledge of skin symptoms affecting multiple areas of the 
Veteran's body shortly after discharge from active duty.

The file contains a private medical statement of Dr. M. J. dated 
in August 1992, stating that the Veteran had shown him 
documentation of having skin difficulty in Vietnam which was 
described in the STRs as a hyperkeratotic process on his feet and 
hands.  Dr. M .J. stated that although he had not seen the 
appellant at that time, the description of the skin disorder 
could have certainly been consistent with psoriasis, although it 
could not be conclusively said that the Veteran had psoriasis in 
Vietnam.  It was noted that psoriasis could be localized to the 
palms and soles and produce very thick skin.

The file contains clinical records of Dr. M. J. which include an 
entry dated in July 1992, at which time, it was noted that the 
Veteran had been on Methotrexate in the past for treatment of 
psoriasis and had some liver problems.  The records reflect that 
psoriasis was treated with ointment and Etretinate.

The Veteran presented testimony at a hearing held at the RO in 
November 1992.  He stated that the skin disorder of the feet 
which was treated in service progressed following separation 
active duty, subsequently spread to his knees, and then affected 
his entire body.  He related that he had received continuous 
treatment for similar symptoms diagnosed as psoriasis since 1973.  
The Veteran testified that he had no skin problem prior to 
entering service, and that although he worked for Proctor and 
Gamble, he had not been exposed to any chemicals after service.

Private medical records of Dr. M. include an entry dated in 
February 1993 indicating that the Veteran had a known history of 
cirrhosis secondary to Methotrexate administration, used to treat 
psoriasis.  It was noted that this was first presented as upper 
GI hemorrhaging secondary to esophageal varices in 1986, at which 
time sclerosis was shown.  The record indicated that hepatic 
function tests had normalized, but the Veteran continued to have 
redeveloping varices.  

A private medical record of an upper G.I. endoscopy study of 
March 1995 revealed esophageal varices, congestive gastropathy 
and gastric varices.  The indications for the study reflected 
that the Veteran had a history of Methotrexate induced liver 
disease.  A later upper G.I. study of July 1995 mentioned a 
history of cirrhosis secondary to Macrodantin.  

A VA examination was conducted in March 1996.  The Veteran 
provided a history of problems with his feet while in Vietnam 
which was diagnosed as a fungus, and related that the his current 
foot condition was the same that he had in Vietnam; noting that 
approximately a year after leaving service, it had spread from 
his feet to his knees, legs, buttocks and the rest of his body.  
He reported that he had seen civilian doctors who had prescribed 
oral and topical medications.  Physical examination revealed 
plaques of erythema and scaling of the scalp, as well as in his 
eyebrows.  There was a generalized process involving his whole 
body, manifested by guttate lesions, as well as moderately sized 
plaques of erythema and silvery yellow scaling.  It was reported 
that there was minimal disease of the palms of the hands, but 
that the back of the hands revealed considerable involvement, as 
well as twenty-nail dystrophy secondary to the disorder.  A 
diagnosis of psoriasis, generalized guttate and plaque with 
twenty-nail involvement was rendered.  It was noted that he also 
had plaques on his feet, laterally, with excess scaling of the 
soles of the feet.

In a January 1997 addendum to the March 1996 VA examination, the 
examiner noted that a request had been made to review the claims 
folder for a medical opinion as to onset and etiology of the 
veteran's psoriasis.  After review of the claims folder, the 
examiner provided a thorough recitation of the clinical evidence 
pertaining the course of the appellant's skin problems, to 
include the results of the VA examination in November 1970 and 
lay statements on file.  The examiner stated that was no evidence 
of tinea versicolor on the Veteran's body when examined by him in 
March 1996.  It was noted that it had to be assumed that the 
examiner who diagnosed tinea versicolor in service was competent 
and that the dermatologist who performed the KOH preparation on 
post service VA examination would recognize the difference 
between tinea versicolor and psoriasis.  

The VA examiner opined that psoriasis developed sometime between 
1970 and 1973, but that the record was not very clear in this 
respect.  The examiner referred to treatment for calluses of the 
feet in service, and related that certainly psoriasis on the feet 
could have the appearance of calluses, but that he could not 
comment on whether the appellant had this or not because there 
was no way to prove it.  The examiner did state that there was no 
known association between tinea versicolor and psoriasis, either 
as a cause or an aggravant, and that the only way they would be 
connected was if the appellant had had tinea versicolor with 
scratching, and damaged the skin, with the subsequent development 
of Koebner's reaction.  It was observed, however, that there was 
no indication in the record that that had happened in the 
Veteran's case.  The examiner concluded that the evidence before 
him showed no indication that the service-connected tinea 
versicolor was in any way associated with the Veteran's 
psoriasis, or the previously diagnosed calluses. 

The Veteran's wife provided a lay statement in May 1997, 
reiterating that he did not have any skin problems before he went 
into service, and that shortly after he returned from Vietnam, he 
began to have trouble with his feet and the "breaking out of skin 
irritations. . ."

The Veteran provided testimony at a Board hearing held in April 
1998 and reiterated contentions and testimony previously 
reported.  He related that his skin symptoms in service may have 
been improperly diagnosed, and that his private physician, Dr. 
J., had told him that the skin problem he had in service could 
have been a form of psoriasis.  The Veteran indicated that he 
currently had the same symptoms as he did when he was in the 
military.

The Veteran filed a service connection claim for PTSD in December 
1998.  On VA examination for PTSD purposes conducted in September 
1999, the examiner indicated that psoriasis was one of the 
exacerbating factors in the Veteran's psychiatric symptomatology.  
By rating action dated in October 1999, service connection was 
established for PTSD.

The file contains a private medical record of Dr. D. K. dated in 
April 1999, indicating that the Veteran was referred for 
evaluation of thrombocytopenia.  It was noted that the Veteran 
had a long history of psoriasis, which was treated in the early 
1970's with Methotrexate and Cortisone, for a several year 
period.  It was also noted that he presented with a bleeding 
ulcer in the late 1970's and at that time, it was discovered that 
he had cirrhosis of the liver with esophageal varices, with 
subsequent findings of these conditions throughout the years.  
Assessments upon examination and testing included hepatic 
cirrhosis with portal hypertension, and thrombocytopenia.  

Pursuant to Board remand dated in February 2001, additional 
private clinical evidence dating through 2002 was received 
showing ongoing treatment for psoriasis.  In a certification 
dated in April 2002, Dr. R. M., indicated by checking boxes in an 
interrogatory that the Veteran's current skin condition was more 
likely as not linked to or caused by his service-connected PTSD.

A VA examination of the skin was conducted in November 2002 in 
order to obtain a more definitive medical opinion.  It was 
reported that the entire claims folder was reviewed.  A 
comprehensive clinical history relative to the Veteran's skin 
problems was provided and an examination was performed.  The 
examiner stated that upon examination, the Veteran stated that he 
was exposed to Agent Orange while in Vietnam.  It was reported 
that he was observed closely for signs of chloracne, but that 
none was found.  It was noted that the appellant also asked about 
stress on the development of skin disease.  The examiner stated 
that he was told that acute stress was not the chief determinant 
of how psoriasis would behave, but that there was always a 
question of how a chronic disease like psoriasis might wax or 
wane under the influence of other life situations.  The examiner 
stated that in summary, the Veteran had had significant amount of 
trouble with psoriasis since 1973.  It was noted that even if 
stress were a significant determination of severity, in his case, 
his present mild degree of the disease would suggest there were 
no important factors that were currently operating to make it 
worse.  The examiner added that, "I see no reason to disagree 
with the previous determinations that his discharge summary did 
not open a possibility of psoriasis, or the Agent Orange was not 
involved in his psoriasis."

Upon VA general medical examination of September 2003, the 
Veteran reported that he saw a skin doctor every 6 months for 
treatment of psoriasis and indicated that he took no medications 
for this condition due to possible side effects.  He indicated 
that the skin condition flared-up almost all the time, affecting 
the buttocks, scalp and feet, manifested by scaling.  He 
mentioned that he had taken Methotrexate for treatment of the 
skin in the past and that this had resulted in a liver problems 
described as cirrhosis and esophageal varices . 

The file contains a private medical statement of Dr. J. W. D. 
dated in September 2003, indicating that the Veteran had 
compensated iatrogenic cirrhosis due to overuse of Methotrexate 
many years ago used to treat psoriasis.

A VA PTSD examination report of October 2003 indicates that the 
Veteran had a number of medical conditions, including a 
progressive neurological disorder- possibly multiple sclerosis - 
rendering him unable to walk without help; diabetes; and 
psoriasis. 

A VA examination of the skin was conducted in March 2007, just 
months prior to the Veteran's death.  The examiner surmised that 
sometime between November 1970 (post-VA examination) and 1973, 
the Veteran's psoriasis began, noting that tinea versicolor had 
been diagnosed upon VA examination of November 24, 1970, based on 
KOH positive scraping, which showed that condition, but no other 
skin condition at that time.  It was noted that a diagnosis of 
PTSD was initially made in approximately 1992.  Two large patches 
of psoriasis on the flank and hip were noted.  

The examiner opined that there was no existing presumption 
associating psoriasis with exposure to Agent Orange in service.  
It was further explained that psoriasis was a disorder of 
polygenic inheritance, precipitated by immune-mediated events in 
which various situations caused leukocytes and keratinocytes, 
leading to plaque formation, peeling and scaling - associated 
with psoriasis.  Trigger factors were identified as: physical 
trauma; stress; infections; and drugs.  It was noted that trigger 
factors were precipitants, but not causes of the condition, and 
explained that under this theory PTSD might be a trigger factor, 
but not a cause of psoriasis - an opinion noted to have been 
previously expressed by other providers.  The examiner indicated 
that other possible trigger factors in this case included the 
foot infection treated during service and the shrapnel wound of 
the shoulder.  The examiner did not believe that PTSD was a 
trigger factor in this case, but acknowledged the difficulty of 
rendering any opinion in this complex case, commenting that any 
opinion rendered was essentially speculative, as it could not be 
proven by tests or otherwise.  

The examiner also discussed the Veteran's debilitating condition 
and the role Methotrexate, used to treat psoriasis, played with 
respect to his health.  The examiner explained that it was not 
uncommon to see the drug create cirrhosis, as occurred in the 
Veteran's case, and noted that this was an idiosyncratic 
reaction; commenting that this treatment had been used for years 
without significant problems.  

The Veteran died in September 2007.

      Service Connection - Psoriasis

The appellant and her representative maintain that service 
connection is warranted for psoriasis for purposes of accrued 
benefits.  In this regard several theories of entitlement have 
been presented to include direct service incurrence; secondary to 
PTSD, and as related to Agent Orange exposure in service. 

Initially, the Board points out that the history of this claim is 
lengthy and complex, and observes that this claim has been 
pursued for many years.  Significantly, as has been overlooked 
during previous adjudications, the provisions of 38 U.S.C.A. § 
1154(b) (West 2002) are applicable in this case by virtue of the 
fact that the Veteran received both a Combat Infantryman Badge 
and Purple Heart.  In pertinent part, these provisions state that 
in any case where a veteran is engaged in combat during active 
service, lay or other evidence of service incurrence of a combat 
related disease or injury will be considered sufficient proof of 
service connection if consistent with the circumstances, 
conditions, or hardships of such service, notwithstanding the 
fact that there is no official record of such incurrence during 
service, and, to that end, VA shall resolve every reasonable 
doubt in favor of the veteran.

The provisions of 38 U.S.C.A. § 1154(b) do not establish a 
presumption of service connection but ease a combat veteran's 
burden of demonstrating the occurrence of some in-service 
incident to which the current disability may be connected.  
Clyburn v. West, 12 Vet. App. 296, 303 (1999).  Thus, the 
provisions of section 1154(b) apply only to the material issue 
involved in establishing direct service connection, i.e., 
evidence of the incurrence of a disease or injury in service.  
However, that is the critical issue in this case.  

Clinical records reflect that psoriasis was diagnosed at least as 
early as April 1973, and persisted throughout the Veteran's 
entire life, even being shown upon VA examination of March 2007, 
just months prior to the Veteran's death.  Unquestionably during 
the time period between 1973 and 2007, the skin condition was 
shown to be both chronic and continuous.  The difficulty has been 
in identifying the onset and etiology of this condition.  

In this case, the Veteran provided testimony in November 1992, 
stating that the skin disorder of the feet which was treated in 
service progressed following separation active duty, subsequently 
spread to his knees, and then affected his entire body.  He 
related that he had received continuous treatment for similar 
symptoms diagnosed as psoriasis since 1973.  Significantly, at a 
Board hearing held in April 1998, the Veteran indicated that as 
of the time of the hearing, he had the same symptoms as he did 
when he was in the military.  Such statements are considered 
credible, and certainly suggest that the skin manifestations 
shown in service may have been early manifestations of psoriasis.  
The Board notes that tinea versicolor and foot calluses were 
identified during service and were service-connected; however, 
this does not foreclose the possibility that another co-existing 
skin condition was incurred in, or as a result of, service.  

Several competent medical professionals have suggested that the 
Veteran's psoriasis had its onset in or was incurred as result of 
service.  In August 1992, Dr. M. J. noted that the Veteran had 
shown him documentation of having skin difficulty in Vietnam 
which was described in the STRs as a hyperkeratotic process on 
his feet and hands.  Dr. M .J. stated that although he had not 
seen the appellant at that time, the description of the skin 
disorder could have certainly been consistent with psoriasis, 
although it could not be conclusively said that the Veteran had 
psoriasis in Vietnam.  Upon VA examination of 1996, a VA examiner 
opined that psoriasis developed sometime between 1970 and 1973, 
but noted that the record was not very clear in this respect.  
The examiner referred to treatment for calluses of the feet in 
service, and related that certainly psoriasis on the feet could 
have the appearance of calluses, but that he could not comment on 
whether the appellant had this or not because there was no way to 
prove it.  Upon VA examination of the skin conducted in March 
2007, the examiner surmised that sometime between November 1970 
(post-VA examination) and 1973, the Veteran's psoriasis began.  
The examiner also identified the skin symptoms and fragment 
wounds sustained during service as possible trigger factors which 
led to the development of psoriasis.  

As is clear from the lay and clinical evidence pertaining to this 
issue, there is a lot of uncertainty involving the onset and 
etiology of the Veteran's psoriasis, despite the fact that the 
matter has been addressed and discussed by numerous competent 
medical professionals over a period of decades.  In such event, 
the provisions of both 38 U.S.C.A. § 1154(b), and 38 C.F.R. 
§ 3.102 must be considered and applied in this case.  Under 
38 C.F.R. § 3.102, when, after careful consideration of all 
procurable and assembled data, a reasonable doubt arises 
regarding service origin, the degree of disability, or any other 
point, such doubt will be resolved in favor of the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  See also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).

Having carefully considered the claim in light of the record and 
the applicable law, the Board finds that the evidence reasonably 
shows that the Veteran's psoriasis was of service incurrence and 
that there has been continuation of symptomatology essentially 
since service.  In this case, the Board finds the lay statements 
and testimony from the Veteran and family members regarding the 
continuity of his symptoms in and since service to be credible 
and to be sufficiently corroborated by competent medical 
evidence.  Undoubtedly, an additional medical opinion could be 
sought in this case.  However, as the evidence of record at this 
point is at least in relative equipoise as to whether psoriasis 
is etiologically linked to the Veteran's period of service., the 
Board concludes that a remand is not necessary here.  Cf. Mariano 
v. Principi, 17 Vet. App. 305, 312 (2003) (noting that, because 
it is not permissible for VA to undertake additional development 
to obtain evidence against an appellant's case, VA must provide 
an adequate statement of reasons or bases for its decision to 
pursue such development where such development could be 
reasonably construed as obtaining additional evidence for that 
purpose.)

By applying the provisions of 38 U.S.C.A. § 1154(b) and extending 
the benefit of the doubt to the Veteran, as required by law, the 
Board finds that service connection for psoriasis for, purposes 
of accrued benefits is warranted.  See 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Service Connection - Liver Disorder 

The appellant and her representative maintain that the Veteran 
suffered from a liver disorder, secondary to the use of the 
medication Methotrexate for treatment of psoriasis.  It is not 
contended, and the evidence does not suggest, that a liver 
disorder had its onset during or as a result of service, or that 
this condition has chronically existed since service.  When 
neither the appellant nor the record raises the theory of 
entitlement to service connection on a direct basis, the Board 
need not sua sponte consider and discuss that theory.  Robinson 
v. Mansfield, 21 Vet. App. 545 (2008).

In order to establish service connection for a claimed secondary 
disorder, there must be medical evidence of a current disability; 
evidence of a service-connected disability; and medical evidence 
of a nexus between the service-connected disability and the 
current disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998); Reiber v. Brown, 7 Vet. App. 513, 516-7 (1995).  Under 
section 3.310(a) of VA regulations, service connection may be 
established on a secondary basis for a disability which is 
proximately due to or the result of service- connected disease or 
injury. 38 C.F.R. § 3.310(a).  Establishing service connection on 
a secondary basis requires evidence sufficient to show (1) that a 
current disability exists and (2) that the current disability was 
either (a) proximately caused by or (b) proximately aggravated by 
a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 
448 (1995) (en banc).  Where a service-connected disability 
aggravates a nonservice-connected condition, a veteran may be 
compensated for the degree of disability (but only that degree) 
over and above the degree of disability existing prior to the 
aggravation.  Allen, 7 Vet. App. at 448.  Having established 
service connection for psoriasis by virtue of this decision, the 
service connection claim for a liver condition (secondary to 
psoriasis) is now a viable claim.  

Evidence on file clearly reflects that the medication 
Methotrexate was used for treatment of psoriasis between 1974 and 
1977.  As early August 1977, thrombocytopenia with splenomegaly 
and hepaotomegaly secondary to Methotrexate, was diagnosed.  

Clinical evidence reflects that chronically since 1977, the 
Veteran suffered from liver damage which was consistently 
attributed by numerous competent medical professionals to the use 
of Methotrexate.  Private medical records of Dr. M. include an 
entry dated in February 1993 indicate that the Veteran had a 
known history of cirrhosis secondary to Methotrexate 
administration, used to treat psoriasis.  The file contains a 
private medical statement of Dr. J. W. D. dated in September 
2003, indicating that the Veteran had compensated iatrogenic 
cirrhosis due to overuse of Methotrexate many years ago used to 
treat psoriasis.  Upon VA examination of 2007, the examiner also 
linked the Veteran's liver disease to Methotrexate use, 
explaining that it was not uncommon to see the drug create 
cirrhosis, as occurred in the Veteran's case.  Essentially, the 
file contains several competent medical opinions attesting to a 
secondary relationship between the Veteran's development of a 
liver condition, diagnosed as cirrhosis, and the use of 
Methotrexate to treat psoriasis, with no opinions having been 
provided to the contrary.   

Essentially, all of the elements discussed in the aforementioned 
Wallin case have been met and the preponderance of the evidence 
supports the grant of service connection for a liver disorder, 
secondary to the use of Methotrexate to treat service-connected 
psoriasis, for purposes of accrued benefits.  

Service Connection Cause of Death; and DIC under 38 U.S.C.A. 
§ 1318

The factual background relating to all the claims will be 
presented together, as for the most part these claims have 
intertwined components.

The Veteran died in September 2007 at the age of 59.  The 
immediate cause of death was listed as cardiac arrest, due to 
advanced cirrhosis.  

At the time of his death, service connection was in effect for: 
PTSD (100%); diabetes mellitus (20%); peripheral neuropathy of 
the right and left lower extremities (10% each); residuals of a 
shrapnel wound of the left cheek and shoulder (0%); tinea 
versicolor (0%); plantar calluses and hyperkeratosis of the great 
toes (0%); bilateral cataracts (0%); and impotence associated 
with diabetes (0%).  

A private medical record dated in January 2002 reflects that the 
Veteran had symptoms of right leg dragging.  Spasticity in the 
legs was shown in April 2002.  A December 2002 record indicates 
that the Veteran was having progressive difficulty with his legs 
and was falling.  An impression of progressive upper motor neuron 
syndrome was made, described as most likely primary lateral 
sclerosis (PLS).  An entry dated in September 2003 indicates that 
the Veteran was quadriparetic.  The etiology of the Veteran's 
condition was not clear at that point, and was described as 
possibly multiple sclerosis (MS).  

In a statement provided by the Veteran's spouse in October 2003, 
she indicated that her husband relied on her for everything 
including: feeding, bathing, administering medications, and daily 
grooming and maintenance.  She stated that he could not stand 
without support and used a walker and wheelchair.  Also received 
in October 2003 was a statement from the Veteran's neighbor 
indicating that the Veteran's mobility and health had declined 
during the last year and a half.  The neighbor stated that he 
thought this might be due to MS but was told by the Veteran's 
wife that PLS had been diagnosed.  An additional statement to 
similar effect was offered by the Veteran's nephew.

Certification from the Veteran's employer dated in February 2004 
reflects that the Veteran was employed as a warehouse technician 
from November 1984 to May 2002, and was receiving disability pay.  

SMC based on aid and attendance was denied in a rating action 
dated in April 2004, based on a finding that aid and attendance 
was required as a result of non service-connected complications 
associated with PLS.  

Private medical records of Dr. H. dated in December 2004 indicate 
that the Veteran had a slowly progressive spastic paraparesis 
with speech change.  It was also noted that he had chronic liver 
dysfunction.

VA records include an entry dated in February 2005 reflecting 
that the Veteran was a 100 percent service-connected Veteran with 
MS who had been approved for a motorized wheelchair and was 
waiting for approval of van and housing adaptations.  

A medical statement from Dr. W. J. D., dated in December 2005, 
was provided for the record.  He stated that the Veteran had end-
stage liver disease due to Methotrexate induced cirrhosis with a 
history of variceal bleeds, in addition to having advanced 
progressive neurological disease.  The doctor opined that due to 
both of these conditions, the Veteran was unable to eat safely 
and required constant nutritional and medication support from a 
PEG tube, probably for the duration of his life.  In January 
2006, a second medical statement from Dr. W. J. D. was provided 
indicating that the Veteran's neurologic disease had defied 
diagnostic elucidation and had resulted in his being in a 
bedridden or wheelchair confined state at all times.  

Associated with the claims file is a VA Form 21-2680, Examination 
for Housebound Status or Permanent Need for Regular Aid and 
Attendance, received in January 2006, and completed by a VA 
physician.  The certification indicated that the Veteran's wife 
was unable to care for him completely and needed assistance 
bathing, turning, and walking him.  The report indicated that the 
Veteran was essentially bedridden, could not walk without the 
assistance of another person, and was using a feeding tube for 
nutrition.  It was noted that the Veteran could only take a 
couple of steps with a walker and had not been out of bed for 2 
weeks.  The diagnosed conditions consisted of MS, recent 
cerebrovascular accident (CVA) and diabetes.  

During the final two years of the Veteran's life, private medical 
records reflect that he was treated for numerous medical 
conditions including: feeding tube placement (November 2005); 
cerebrovascular accident (December 2005), and duodenal ulcer 
bleeding and GI bleeding (January and February 2006).  He was 
also being followed for his on-going medical conditions 
including: a neurological disorder; portal hypertension; hepatic 
cirrhosis, chronic hypersplenism; chronic pancytopenia; 
psoriasis; GERD and diabetes.  

A VA examination of the skin was conducted in March 2007, just 
months prior to the Veteran's death.  At that time, the examiner 
discussed some of the trigger factors relating to psoriasis and 
acknowledged the causative relationship between Methotrexate used 
to treat psoriasis and the development of liver cirrhosis.  The 
examiner also mentioned the Veteran's completely debilitating 
condition, observing that the Veteran was completely unable to 
care for himself without the assistance of someone else.  

Service Connection Cause of Death

Dependency and indemnity compensation (DIC) may be awarded to a 
Veteran's surviving spouse for death resulting from a service-
connected or compensable disability.  38 U.S.C.A. § 1310; 38 
C.F.R. § 3.312.  In order to establish service connection for the 
cause of the Veteran's death, there must be a service-connected 
disability that was the principal or a contributory cause of 
death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(a).

A service-connected disability will be considered the principal 
(primary) cause of death when such disability, singly or jointly 
with some other condition, was the immediate or underlying cause 
of death or was etiologically related thereto.  38 C.F.R. § 
3.312(b).  A service-connected disability will be considered a 
contributory cause of death when such disability contributed 
substantially, or combined to cause death - e.g., when a causal 
(not just a casual) connection is shown.  38 C.F.R. § 3.312(c).  
Service- connected disabilities of a static nature involving 
muscular or skeletal functions and not materially affecting other 
vital body functions will not be held to have contributed to 
death resulting primarily from some other cause.  38 C.F.R. § 
3.312(c)(2).

In determining whether a service-connected disability was a 
contributory cause of death, it must be shown that a service- 
connected disability contributed substantially, materially, or 
combined with another disorder to cause death, or that it aided 
or lent assistance to the production of death.  38 C.F.R. § 
3.312(c).  See Harvey v. Brown, 6 Vet. App. 390, 393 (1994).  
Therefore, service connection for the cause of a Veteran's death 
may be demonstrated by showing that the Veteran's death was 
caused by a disability for which service connection had been 
established at the time of death or for which service connection 
should have been established.

The appellant maintains that the Veteran's death was service 
related; specifically, that it resulted from a service-connected 
liver disorder.  In cases of service connection for the cause of 
death of a veteran, the first requirement of a current disability 
will always have been met, the current disability being the 
condition that caused the veteran to die; however, the last two 
requirements for a service- connection claim must be supported by 
the record.  See Carbino v. Gober, 10 Vet. App. 507, 509 (1997); 
aff'd sub nom, Carbino v. West, 168 F.3d 32 (Fed. Cir. 1999).

The Board finds that service connection for the cause of the 
Veteran's death is warranted.  In this regard, the death 
certificate itself, reflecting that the immediate cause of the 
Veteran death was cardiac arrest with an underlying cause of 
advanced cirrhosis, represents the most probative evidence on 
file.  Pursuant to this decision, service connection is now in 
effect for a liver disorder, which has been diagnosed as 
cirrhosis.  In addition, clinical records reflect that the 
Veteran suffered from a debilitating liver condition, diagnosed 
as cirrhosis from the late 1970's until the date of his death in 
2007.  As such, there is no reason to question the accuracy of 
the information presented on the death certificate, nor has there 
been any contrary evidence presented, even suggesting that a 
liver disorder was not a principal and underlying cause of the 
Veteran's death.  As such, pursuant to 38 C.F.R. § 3.312(b), the 
criteria for service connection for the cause of the Veteran's 
death have been met, and the appellant's claim is granted.

Entitlement to dependency and indemnity compensation (DIC) 
under the provisions of 38 U.S.C.A. § 1318

If the Veteran's death is determined not to be service connected, 
pursuant to 38 U.S.C.A. § 1318, entitlement to DIC may be 
established in the same manner as if the Veteran's death were 
service connected where it is shown that the death was not the 
result of willful misconduct, and the Veteran (1) was 
continuously rated totally disabled for the 10 years immediately 
preceding death, (2) was rated totally disabled for a period of 
not less than five years from the date of his discharge or 
release from active duty or (3) was a former prisoner of war 
(POW) who died after September 30, 1999, and the disability was 
continuously rated totally disabling for a period of not less 
than one year immediately preceding death.  38 U.S.C.A. § 1318 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.22(a) (effective Jan. 21, 
2000).

DIC benefits granted to a surviving spouse under § 1318 are paid 
in the same manner as if the Veteran's death were service 
connected.  See 38 U.S.C.A. § 1318(a).  In the present case, as 
DIC benefits have already been granted in this decision based 
upon the award of service connection for the cause of the 
Veteran's death, the alternative claim under § 1318 is rendered 
moot.  The Court has indicated that, only if an appellant's claim 
for service connection for the cause of the Veteran's death is 
denied under 38 U.S.C.A. § 1310, does VA have to also consider an 
appellant's DIC claim under the provisions of 38 U.S.C. § 1318.  
See Timberlake v. Gober, 14 Vet. App. 122 (2000).  That is, 38 
U.S.C.A. § 1318 provides an alternate basis for an award of DIC 
and does not provide any additional benefit for the appellant.  
Section 1318 is only applicable if the Veteran's death is found 
to be nonservice-connected.  See 38 C.F.R. § 3.22(a).  In 
summary, in light of the grant of service connection for the 
cause of the Veteran's death under 38 U.S.C. § 1310 in the 
present case, the claim of entitlement to DIC under 38 U.S.C. § 
1318 is moot, and the claim is dismissed.




ORDER

Entitlement to service connection for psoriasis, for purposes of 
accrued benefits, is granted. 

Entitlement to service connection for liver disease, for purposes 
of accrued benefits, is granted.

Service connection for the cause of the Veteran's death is 
granted.

Entitlement to DIC pursuant to 38 U.S.C.A. § 1318 is dismissed.


REMAND

In light of the grants of service connection for accrued benefits 
purposed for psoriasis and a liver disorder, and service 
connection for the cause of the Veteran's death, adjudication of 
the special monthly compensation (SMC) claim based on the need 
for regular aid and attendance, for purposes of accrued benefits, 
is deferred pending additional action by the RO.  Specifically, 
the assignment initial ratings for the now service-connected 
conditions may have an impact on the determination of whether the 
criteria for entitlement to SMC are met.  See 38 U.S.C.A. § 
1114(l); 38 C.F.R. §§ 3.350, 3.352

Accordingly, action on the appellant's claim for SMC based on the 
need for regular aid and attendance, for purposes of accrued 
benefits, is deferred pending the RO's assignment of initial 
disability ratings for the service connected conditions 
(psoriasis and a liver disorder) which have been granted, as this 
may impact the disposition of the SMC claim.  See Henderson v. 
West, 12 Vet. App. 11, 20 (1998) (citing Harris v. Derwinski, 1 
Vet. App. 180 (1991) (where a decision on one issue would have a 
"significant impact" upon another, and that impact in turn could 
render any review of the decision on the other claim meaningless 
and a waste of appellate resources, the two claims are 
inextricably intertwined)).  

In addition to the actions requested above, the RO should 
undertake any other development and provide any further 
notification deemed warranted by VCAA prior to readjudicating the 
remanded claim, if necessary.

Accordingly, the case is REMANDED for the following action:

1.  The RO shall assign initial evaluations 
for (now) service-connected psoriasis and a 
liver disorder, for purposes of accrued 
benefits. 

2.  Thereafter, the RO shall review the 
record with regard to the issue of 
entitlement to SMC (based on aid and 
attendance, or any other plausible theory) 
and then undertake any further development 
deemed warranted.

3.  After completing the requested actions, 
and any additional notification and/or 
development warranted by the record, the RO 
should readjudicate the claim for SMC 
(based on aid and attendance or any other 
plausible theory) for accrued benefits 
purposes, in light of all pertinent 
evidence and legal authority.  If any 
benefit sought on appeal remains denied, 
the RO should furnish to the appellant and 
her representative, an appropriate 
Supplemental Statement of the Case (SSOC) 
that includes clear reasons and bases for 
all determinations, and affords them the 
appropriate time period for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


